[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 385 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 386 
The question of the liability of the corporation, if the warrant on which the plaintiff's property was taken, was not authorized by law, we regard as settled in favor of the plaintiff by the adjudications in this court. (Conrad v. Ithaca, 16N.Y., 158; Weet v. Brockport, id., 161, in note; Howell
v. Buffalo, 15 id., 512). In the last case cited, an error occurs in the report which should be corrected. Judge COMSTOCK agreed with the majority of the court on the original question, as to the responsibility of the corporation for the wrongful acts of its officers, and dissented from the judgment only on the ground that the demand ought to have been presented to the common council for audit or allowance before suit brought.
Upon the original assessment roll, the name of the plaintiff does not appear, and on that roll, therefore, no warrant could have been lawfully issued against his personal property. The question therefore is, whether any authority existed by law in virtue of which, a personal responsibility has been subsequently imposed upon the plaintiff.
Section 21 of chapter 166 (Laws of 1849, p. 228), provides for cases where by mistake or otherwise, lands have been omitted and not taxed or assessed, nor included in the roll for such tax or assessment. In such cases, if the omission or mistake have occurred in an assessment for local improvements, the common council have power to direct any city officer to correct the error by amending the roll, or making a further assessment, and including therein the lands so omitted. *Page 387 
In the case before us, the land was not omitted, but was imperfectly described, so that in the opinion of the city comptroller, it could not be located with certainty. Nor were the further proceedings in the assessment based upon the statutory provision just stated. They were plainly founded on section 3 of chapter 101 (Laws of 1848, p. 117,) which provides for the case of lands so imperfectly described that they cannot, in the opinion of the comptroller, be located with certainty. In that case, he has power to make out an accurate description of such lands, with the amount of the tax or assessment, and the interest thereon, and to report the same to the common council, and they thereupon have power to order a new tax roll to be made out for the same, which (the act says,) shall be filed and become a lien on such lands, and the same shall be collected in the same manner as original rolls are collected and enforced.
With these provisions a compliance was had; but it will be observed that the only defect which can give occasion for the exercise of the power is a defective description of the lands, and even if the power of amendment were conferred in larger words than those employed, the probable construction would not extend them beyond correcting the defect. An error in the name of the party alone would make no case for the correction of the assessment, nor would it be a just construction to hold that the coexistence of such an error with one on which the power of amendment is made to depend, enlarges the power of amendment beyond the precise error the existence of which brings it into action. The statute says the new assessment shall become a lien on the lands and shall be collected as original rolls are collected. No original roll can be collected by a levy on the personal property of a party not named, and we are therefore brought back to the question of authority to insert a new name. The statute does not in terms confer it. If it should be implied, the party would be cut off from those modes of *Page 388 
correction and that advantage of notice which the statutes give to parties named in original assessment rolls. Such an implication of power is not reconcilable with the just construction of the statute, as has already been shown.
We are therefore compelled to say that the power has not been conferred, and that there was no legal authority for inserting in the roll the name of the plaintiff.
COMSTOCK, SELDEN, STRONG and HARRIS, Js., concurred in this opinion.